Citation Nr: 0943861	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision before the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted service connection for PTSD and assigned 
a 30 percent disability rating, effective October 2004.  

The Veteran has submitted a timely notice of disagreement and 
substantive appeal with respect to the initial disability 
rating assigned to his service-connected PTSD.  


FINDINGS OF FACT

1.  Prior to June 15, 2007, the competent and probative 
evidence of record reflects that the Veteran's service-
connected PTSD is characterized by a social and occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depression, anxiety, and irritability.  The 
evidence also shows the Veteran manifested visual 
hallucinations, flashbacks, intrusive thoughts, and 
difficulty sleeping but there is no indication that these 
symptoms affected his ability to function or work.  The 
veteran was able to maintain good personal hygiene, his 
communication was good, and he was fully oriented, with no 
evidence of impairment in cognitive functioning or memory.  
There is no objective evidence of an impairment in affect, 
speech, memory loss, judgment, or abstract thinking; nor is 
there evidence that the Veteran had panic attacks, difficulty 
with complex commands, or disturbances in motivation and 
mood.  

2.  As of June 15, 2007, the competent and probative evidence 
of record reflects that the Veteran's service-connected PTSD 
is characterized by a social and occupational impairment with 
reduced reliability and productivity due to increased 
disturbances in motivation and mood and difficulty in 
establishing and maintaining effective relationships, as he 
eventually dropped his classes, quit his job, became isolated 
from his family, and manifested problems with irritability 
and anger management.  There is no objective evidence of 
obsessional rituals, near-continuous panic or depression 
affecting his ability to function independently, or an 
inability to establish and maintain effective relationships.  
CONCLUSIONS OF LAW

1.  Prior to June 15, 2007, the schedular criteria for a 
disability rating higher than 30 percent for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  As of June 15, 2007, the schedular criteria for a 50 
percent disability rating for service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for PTSD was established in 
July 2005 and the RO assigned a 30 percent disability rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective from October 2004.  In granting the 30 percent 
disability rating, the RO considered findings from a February 
2005 VA examination report, which it determined resulted in 
an occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks.  

The Veteran disagreed with the disability rating assigned to 
his service-connected PTSD, after which additional 
evidentiary development was conducted, including affording 
the Veteran a VA/QTC examination in July 2008.  Based on the 
findings from the July 2008 examination, the RO issued a 
rating decision in June 2009, which granted a 100 percent 
disability rating for service-connected PTSD, effective July 
2008, the date of the VA examination.  

The Veteran has argued that that his service-connected PTSD 
warrants an initial disability rating higher than 30 percent 
and that the 100 percent disability rating should be made 
effective from an earlier date.  The Board will proceed to 
evaluate the evidence dated prior to July 2008 to determine 
if the Veteran's service-connected PTSD warrants a higher 
disability rating.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2009).  The Veteran is currently rated as 30 percent 
disabled under the general rating formula.  A 30 percent 
rating is warranted where there is an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

Review of the February 2005 VA examination report reflects 
that the Veteran was functioning normally as he was well-
groomed, his speech was within normal limits, and he 
displayed no bizarre mannerisms.  The Veteran was also fully 
oriented, with average intelligence, no gross impairment in 
cognitive functioning or communication, and his memory was 
grossly intact.  Despite the evidence of normal functioning, 
in general, the Veteran reported experiencing visual 
hallucinations, flashbacks, intrusive thoughts, difficulty 
sleeping due to nightmares, anxiety, irritability, and 
depression.  He denied having auditory hallucinations and 
suicidal or homicidal ideations.  However, he also reported 
having obsessive-like tendencies as he reported always 
organizing things, washing his hands, and constantly looking 
at clocks, which he reported drives people away as they think 
he is too picky.  

The Veteran provided conflicting information regarding his 
social interaction.  At the outset, the Veteran reported that 
he has three friends, gets along pretty well with others, and 
is sociable most of the time.  He also reported, however, 
that his mental condition has affected his relationships as 
he was divorced from his wife, only trusts his mom, dad, and 
friends, and otherwise avoids people because he has 
difficulty trusting them.  The Veteran denied having 
difficulty with anger, although he reported getting into 
disputes and disagreements.  At that time, the Veteran had 
been working for three weeks.  He reported that stress at 
work usually leads to anxiety but he also reported that he 
had not lost much time at work due to his PTSD.  

The February 2005 VA examination report represents the first 
medical evidence of record which documents the severity of 
the Veteran's PTSD.  Based on the February 2005 VA 
examination, the Board finds the Veteran's service-connected 
PTSD does not warrant an initial disability rating higher 
than 30 percent as the pertinent evidence reflects that the 
Veteran's occupational and social impairment more nearly 
approximates the impairment contemplated by the 30 percent 
rating.  

The evidence shows he was functioning normally, with respect 
to his hygiene, communication, cognitive functioning, and 
thought process, but he also manifested a myriad of symptoms 
which resulted in occasional decrease in his overall 
functioning and ability to perform occupational tasks, such 
as depressed mood, anxiety, irritability, and difficulty with 
social interaction.  The Veteran's thought content was 
impaired as he reported having visual hallucinations, 
flashbacks, and intrusive thoughts; however, there was no 
evidence that these symptoms affected his ability to function 
normally on a daily basis or work.   

Indeed, despite the evidence of decreased functioning due to 
the Veteran's symptoms, he was working at the time of the 
February 2005 VA examination and he reported that his PTSD 
did not result in lost time from work.  In addition, while 
the Veteran reported that he avoided people and crowds, he 
also reported that he got along pretty well with others.  

The pertinent evidence, namely the February 2005 VA 
examination report, does not show the level of severity to 
warrant a higher, 50 percent rating as there is no indication 
that the Veteran's symptoms resulted in reduced reliability 
or productivity at that time.  As noted, the Veteran was 
working and reported having friends.  There is no indication 
that he had impairment in affect, speech, memory loss, 
judgment, or abstract thinking.  In addition, there is no 
indication that the Veteran had panic attacks, difficulty 
with complex commands, or disturbances in motivation and 
mood.  

The Board will continue to evaluate the evidence to determine 
whether a higher disability rating is warranted at any time 
prior to July 2008.  

The evidentiary record contains a March 2007 VA outpatient 
treatment record, which shows the Veteran reported having 
good relationships with his biological parents and siblings, 
but not his step-mother.  Otherwise, the Veteran exhibited 
normal functioning as he was oriented, well-groomed, had 
normal psychomotor activity, and his memory was intact.  The 
Veteran denied experiencing hallucinations or suicidal or 
homicidal ideations.  In April 2007, the Veteran reported 
that he had started working at Miller Refrigeration the week 
before and that his relationship with his step-mother was 
improving.  See VA outpatient treatment records dated from 
March to May 2007.  

However, the evidence shows that, in June 2007, the Veteran's 
social impairment began increasing in severity as he reported 
that he had difficulty being around people and had quit his 
job because he got into arguments with his co-workers and 
supervisors and had problems dealing with authority figures.  
Subsequent treatment records show the Veteran quit his job 
after three months as he reported that he could not tolerate 
one of his supervisors.  He also reported having mood swings 
during the day and continuing to isolate himself from others.  
However, the Veteran did enroll in school and reported that 
he was doing well.  See November 2007 VA outpatient treatment 
record.  The Veteran also reported problems with his short-
term memory, while his long-term memory remained intact.  
Objectively, the Veteran's speech was normal rate and rhythm, 
and his mood was depressed, but his cognitive functioning was 
intact, with no delusions or formal thought disorder, and 
good insight and judgment.  See VA outpatient treatment 
records dated from June to November 2007.  

In April 2008, the Veteran reported that he had dropped his 
classes, was depressed, and was not motivated to do anything.  
He also reported increased irritability and avoidance of 
family functions as he did not want to be mean to the kids 
who irritate him, and he had gotten into a fight with his 
brother-in-law.  All objective symptoms remained the same, 
except the Veteran's insight and judgment were described as 
adequate.  Subsequent treatment records show a gradual 
decline in overall functioning as the Veteran reported 
increasingly severe irritability and isolation and problems 
with anger management.  See VA outpatient treatment records 
dated from April 2008 to January 2009.  

Based on the foregoing, the Board finds that a 50 percent 
rating, but no higher, is warranted from June 15, 2007, when 
the Veteran's gradual decline in overall functioning is first 
shown in the evidence of record.  As noted, in June 2007, the 
Veteran reported an increase in social and occupational 
impairment has he had quit his job due to problems with co-
workers and supervisors, he reported that his grades had 
dropped, and he reported mood swings during the day.  
Thereafter, the Veteran began experiencing increased 
disturbances in motivation and mood and difficulty in 
establishing and maintaining effective relationships, as he 
eventually dropped his classes, became isolated from his 
family, and manifested problems with irritability and anger 
management.  The Board finds this evidence more nearly 
approximates the occupational and social impairment 
contemplated by the 50 percent rating as the increased 
symptoms resulted in reduced reliability and productivity at 
work, school, and home.  This level of severity is not shown 
prior to June 2007.  

A higher, 70 percent rating is not warranted, however, 
because, while the Veteran's social and occupational 
impairment had clearly increased, his symptoms did not reach 
the level of severity contemplated by the 70 percent rating.  
Indeed, while the Veteran reported suicidal ideation and 
difficulty adapting to stressful situations, which are 
symptoms listed under the 70 percent rating, his speech 
remained normal and he remained oriented and well-groomed.  
In addition, while the evidence shows the Veteran continued 
to exhibit a depressed mood, with periods of increased 
irritability and anger, there is no indication that his 
depression affected his ability to function independently or 
that his anger or irritability was unprovoked.  Moreover, the 
Board finds that, while the Veteran clearly has a social 
impairment, he only has difficulty in establishing and 
maintaining effective relationships, as opposed to an 
inability to do so, as he has remained in individual and 
group counseling.  See VA outpatient treatment records.  

Likewise, a 100 percent rating is clearly not warranted in 
this case because the evidence dated prior to July 2008 does 
not show the Veteran had persistent impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, one's 
own occupation, or one's own name.  Total occupational and 
social impairment is not shown until the July 2008 VA/QTC 
examination, for which the Veteran has been awarded a 100 
percent disability rating.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating currently assigned, effective June 15, 
2007.  

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to an initial 
disability rating higher than 30 percent.  The Board finds, 
however, that the preponderance of the evidence supports the 
grant of a 50 percent rating, but no higher, effective from 
June 15, 2007.  All reasonable doubt has been resolved in 
favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  

In this case, the RO sent the Veteran a letter in November 
2004 that fully addressed all required notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate his claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Board notes 
that the November 2004 letter did not mention PTSD but, 
instead, referred to a claim of anxiety, as that is the 
condition for which the Veteran initially sought entitlement 
to service connection.  The Board finds that, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

The Board also notes that the RO sent the Veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from March 2007 to 
September 2009, and the Veteran was afforded VA examinations 
in February 2005 and July 2008.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to an initial disability rating higher than 30 
percent for service-connected PTSD is denied.  

As of June 15, 2007, entitlement to a 50 percent disability 
rating, but no higher, is granted for service-connected PTSD, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


